MEMORANDUM **
Maria Lugo-Martinez,’ a native and citizen of Mexico, petitions pro se for review *995of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that LugoMartinez failed to demonstrate the “exceptional and extremely unusual hardship” necessary to qualify for cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
We similarly lack jurisdiction over Lugo-Martinez’s contention that the IJ did not sufficiently develop the record in her case, because she did not raise this argument before the BIA and thereby failed to exhaust her administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 676-78 (9th Cir.2004) (explaining that exhaustion is jurisdictional).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.